Wiswell, C. J.
This case differs from the preceding one of Ladd v. Augusta Savings Bank, in that this bank had no by-law or regulation limiting its liability in case a depositor’s bank-book is lost or stolen, and the bank, without notice of such loss, makes a payment to a person who falsely personates the depositor and presents the book.
Even such a by-law, as was considered in the case referred to, does not apply when the mistaken payment is made to a person, who does not pretend to be the depositor, but who falsely claims to have authority from the depositor to receive the payment, as was decided in that ease.
In this case the amount to the credit of the plaintiff in the defendant savings bank, on November 1, 1895, including the dividends credited by the bank up to and including that date, was the sum of $825.56. He has never withdrawn any portion of this deposit. Hut upon two occasions, December 2,1895, and September 1, 1900, the bank made payments of $321, and $585.55, respectively upon orders purporting to be signed by the plaintiff, but both of which were in fact forgeries. In each case the plaintiff’s bank-book which had been fraudulently taken from his possession, was presented, and the amount paid entered therein to the debit of *524the account. The bank had received no notice of the loss of the plaintiff’s bank-book prior to making these payments, and its loss was not discovered by the plaintiff until after the last payment.
The liability of the bank rests entirely upon contract. No question of negligence, either of the plaintiff or of the bank officials, is involved. The contract in this case was the ordinary one of debtor and creditor, modified in some respects, unimportant in the decision of this case, by the bank’s by-laws and regulations.
A by-law in relation to the withdrawal of funds contained this provision: “Money deposited may be withdrawn, in whole or in part, by the depositor, or by any other person duly authorized at any time without notice, when there are funds on hand unappropriated.”
It follows that the defendant, which had received the plaintiff’s money on deposit,- under a contract to repay it, together with its portion of accumulated, profits, to the plaintiff, or to some one duly authorized by him to receive it, and which has not repaid any portion of the deposit, either to the plaintiff or to any one authorized by the plaintiff to receive it, is liable in this action brought to recover the amount due.
The plaintiff is entitled to judgment for ¡$1024:03, together with interest thereon to be computed in accordance with the stipulation of the parties from November 1, 1901.

Judgment for plaintiff.